815 F.2d 79
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andrew RUSSELL, Plaintiff-Appellant,v.OHIO DEPARTMENT OF TRANSPORTATION, Defendant-Appellee.
No. 86-3713.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1987.

Before KENNEDY, JONES and NORRIS, Circuit Judges.

ORDER

1
This matter is before the Court for consideration of appellant's motion for counsel on appeal from the district court's dismissal of appellant's complaint (42 U.S.C. Secs. 1981 and 2000(e), et seq.).  This case has been referred to  a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit Upon the examination of the record and appellant's informal brief, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The questions upon which this case depends are so unsubstantial as to not require further argument.  Rule 9(d)(3), Rules of the Sixth Circuit.  Appellant's motion for counsel is denied.  The district court order of June 25, 1986, correctly disposed of appellant's claims and that order is hereby affirmed.